Name: Commission Regulation (EC) NoÃ 292/2009 of 8Ã April 2009 fixing the allocation coefficient to be applied to applications for import licences lodged from 27Ã March to 3Ã April 2009 under subquota III in the context of the Community tariff quota opened by Regulation (EC) NoÃ 1067/2008 for common wheat of a quality other than high quality
 Type: Regulation
 Subject Matter: tariff policy;  cooperation policy;  international trade;  plant product
 Date Published: nan

 9.4.2009 EN Official Journal of the European Union L 95/3 COMMISSION REGULATION (EC) No 292/2009 of 8 April 2009 fixing the allocation coefficient to be applied to applications for import licences lodged from 27 March to 3 April 2009 under subquota III in the context of the Community tariff quota opened by Regulation (EC) No 1067/2008 for common wheat of a quality other than high quality THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), Having regard to Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (2), and in particular Article 7(2) thereof, Whereas: (1) Commission Regulation (EC) No 1067/2008 (3) opens an overall annual tariff quota of 2 989 240 tonnes of common wheat of a quality other than high quality. That quota is divided into three subquotas. (2) Article 3(3) of Regulation (EC) No 1067/2008 divides subquota III (order number 09.4125) into four quarterly subperiods and has fixed the quantity at 594 597 tonnes for subperiod 2, for the period from 1 April to 30 June 2009. (3) Based on the notification made under Article 4(3) of Regulation (EC) No 1067/2008, the applications lodged between 27 March at 13.00 and 3 April 2009 at 13:00 (Brussels time) in accordance with the second subparagraph of Article 4(1) of that Regulation relate to quantities in excess of those available. The extent to which import licences may be issued should therefore be determined and the allocation coefficient to be applied to the quantities applied for should be laid down. (4) Import licences should no longer be issued under subquota III as referred to in Regulation (EC) No 1067/2008 for the current quota subperiod, HAS ADOPTED THIS REGULATION: Article 1 1. Each import licence application in respect of subquota III as referred to in Regulation (EC) No 1067/2008 and lodged between 27 March at 13.00 and 3 April 2009 at 13:00 (Brussels time) shall give rise to the issue of a licence for the quantities applied for, multiplied by an allocation coefficient of 18,527184 %. 2. The issue of licences for the quantities applied for from 3 April 2009 at 13:00 (Brussels time) falling within subquota III as referred to in Regulation (EC) No 1067/2008 is hereby suspended for the current quota subperiod. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 April 2009. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 238, 1.9.2006, p. 13. (3) OJ L 290, 31.10.2008, p. 3.